Exhibit 10-c

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made as of September
22, 2010 (the “Effective Date”) and amended on July 15, 2011 by and between
Arcis Resources Corporation, with its principal executive offices at 4320 Eagle
Point Pkwy Suit A Birmingham Al 35242 (the “Company”) and Trevis Lyon an
individual residing at 1081 Inverneww Cove Way, Birmingham, Alabama 35242 (the
“Executive”).
 
WHEREAS, the Executive has been offered the position of President and Chief
Operating Officer (“COO”) of the Company and will begin to serve in such
capacities on the Effective Date;
 
WHEREAS, the Company wishes to assure itself of the services of the Executive
for the period provided for herein and the Executive is willing to serve in the
employ of the Company for said period upon the terms and conditions hereinafter
provided; and
 
WHEREAS, the Company’s Board of Directors has determined that the best interests
of the Company and its shareholders would be served by providing for the terms
and conditions of the Executive’s employment as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the Company and the Executive hereby agree
as follows:
 
Section 1.                      Definitions.  As used herein, the following
terms shall have the meanings set forth below.
 
“Closing Date” shall mean the Closing Date defined in the Amended and Restated
Exchange Agreement between the Company and the equity holders in American Plant
Services, LLC.
 
 “Completion of an Secondary Offering” shall mean the date upon which the
Company receives the proceeds from a Secondary Offering (as defined herein).
 
 “Disability” of the Executive means that, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from his duties on a full time basis for thirty (30) days in any three
(3) month period.  If the Executive is prevented from performing his duties
because of Disability, upon request by the Company, the Executive shall submit
to an examination by a physician selected by the Company, at the Company’s
expense, and the Executive shall also authorize his personal physician to
disclose to the selected physician all of the Executive’s medical records.
 
“Fiscal Year” means any fiscal year of the Company, as applicable.
 
“Secondary Offering” means a sale by the Company of equity securities for which
it receives gross proceeds  in excess of a total of ten million dollars.
 

Int. ________ _________
 
 

--------------------------------------------------------------------------------

 

“Net Income” means the Company's net income as reported on the Statements of
Operations filed by the Company with the Securities and Exchange Commission
 
“Net Income Threshhold” means the time when the Company’s aggregate Net Income
for a period of four consecutive quarters equals or exceeds two million five
hundred thousand ($2,500,000) dollars.  The Net Income Threshold shall be deemed
to have been achieved upon the last day of the fourth quarter in the measurement
period, notwithstanding the later filing of the Statement of Operations.
 
 “Person” means any individual, sole proprietorship, general or limited
partnership, joint venture, trust, unincorporated organization, association,
corporation, institution, entity, party, limited liability company or government
(whether territorial, national, federal, state, provincial, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof).
 
Section 2.                      Employment and Term.  The Company hereby employs
the Executive, and the Executive hereby accepts such employment by the Company,
for the purposes and upon the terms and conditions contained in this Agreement
and subject to the approval of the Company’s Board of Directors.  Subject to the
terms and conditions contained herein, the initial term of this Agreement shall
be for a three (3) year period, commencing on Effective Date.  Thereafter, this
Agreement shall automatically renew on its then-current terms and conditions for
subsequent one (1) year periods unless either party elects to not renew for any
subsequent one (1) year period by providing the other party with written notice
at least ninety (90) days prior to the end of the initial term or any renewal
term.  The initial term hereof and any extension term are referred to herein as
the “Employment Period.”
 
Section 3.                      Employment Capacities and Duties.  The Executive
shall be employed throughout the Employment Period as President and Chief
Operating Officer of the Company.  The Executive shall have the duties and
responsibilities normally associated and incumbent with the position of
President and Chief Operating Officer.  Accordingly, and not by way of
limitation, as COO of the Company, the President and Chief Operating Officer
shall attend all meetings of the shareholders of the Company and of the Board of
Directors and, subject to the direction or approval of the Board of Directors,
the Executive shall supervise and manage the day-to-day operations and business
of the Company.  The Company shall cause the President and Chief Operating
Officer to be appointed to the Board of Directors and the President and Chief
Operating Officer shall serve on the Board of Directors and any committee
thereof to which he is appointed without further compensation upon the Closing
Date.
 
Section 4.                      Executive Performance Covenants.  The Executive
accepts the employment described in Section 3 herein and agrees to devote his
full working time and efforts (except for absences due to illness and
appropriate vacations) to the business and affairs of the Company and the
performance of the aforesaid duties and responsibilities set forth in Section 3
hereof.
 
Section 5.                      Salary.  The Executive shall be paid a salary
(the “Salary”) for the period commencing on the Closing Date  at an annual rate
of One Hundred and Eighty Thousand Dollars ($180,000.00), payable in equal
installments in accordance with the Company’s payroll policies.  The Salary will
be subject to annual rate increases of 5% per year to compensation for inflation
and cost of living expense increases. Upon the Completion of a Secondary
Offering or achievement of the Net Income Threshhold, the Executive’s Salary
shall be increased to an annual rate of Two Hundred Forty Thousand Dollars
($240,000.00) for the duration of the Employment Period.  The Salary shall be
pro-rated for any Fiscal Year hereunder which is less than a full Fiscal Year.
The Executive will receive a relocation package to move to Birmingham,
Alabama.  The Executive will not be required to relocate (once moved) from his
existing location in Birmingham, Alabama.  In the event that relocation is
deemed to be in the best interest of the Company, then an increased revised
compensation package and relocation package will be required and will be
negotiated at that time.
 

Int. ________ _________
 
2

--------------------------------------------------------------------------------

 
 
Section 6.                      Reimbursement of Expenses.  The Company shall
reimburse the Executive for expenses incurred in providing services to the
Company, including travel expenses for round-trip coach airfare and hotel
expenses incurred in connection therewith, upon the Executive’s submission of
appropriate documentation evidencing such expenses in accordance with the
Company’s reimbursement policies as determined from time to time by the Board of
Directors.  If there is a dispute as to the eligibility of an expense for
reimbursement in accordance with the Company’s reimbursement policies, then such
expense shall be determined to be reimbursable if approved by a majority of the
Board of Directors.
 
Section 7.                      Employee Benefits, Vacations.  During the
Employment Period, in addition to any and all compensation and benefits required
or permitted to be made by the Company to the Executive hereunder, the Executive
shall receive the benefits and enjoy the perquisites described below:
 
a)                     Vacation.  The Executive shall be entitled to six (6)
weeks paid vacation per annum; and
 
b)                   Participation in Benefit Plans.  The Executive shall be
entitled to participate in the Company’s auto lease, group hospitalization,
health, life or other insurance or death benefit plan, travel or accident
insurance, restricted or stock purchase plan, stock option plan, retirement
income or pension plan, 401(k) plan, or other present or future group employee
benefit plan or program of the Company for which executives are or shall become
eligible.  Nothing contained in this Agreement shall prevent the Board from
amending or otherwise altering any such plan, program or arrangement during the
Employment Period.  In addition, the Company will pay the premiums on the
Executive’s life and disability insurance policies as in effect on the Effective
Date not to exceed more than five thousand dollars ($5,000) per month.  After
the Closing Date, the Company shall maintain continuously for the Employment
Period a director and officer insurance policy with limits of $3,000,000 per
occurrence and $10,000,000 in the aggregate.
 
c)                     Indemnification.  The Executive shall be entitled to
indemnification and protection from liability as set forth in Section 11.
 
d)                    Automobile Allowance. The Executive shall be entitled to
fifteen hundred ($1500) per month car allowance.
 

Int. ________ _________
 
3

--------------------------------------------------------------------------------

 

Section 8.                       Termination of Employment.
 
a)                     Notice of Termination; Employment Termination Date.
 
(1)           Any termination of the Executive’s employment by the Company or
the Executive shall be communicated by written Notice of Termination to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the provision in this Agreement relied
upon.
 
(2)           “Employment Termination Date” shall mean the date on which the
Employment Period and the Executive’s right and obligation to perform employment
services for the Company shall terminate effective upon the first to occur of
the following:
 
(i)           If the Executive’s employment is terminated for Disability, the
date on which the Notice of Termination is given;
 
(ii)           If the Executive’s employment is terminated by voluntary action
of the Executive (See Section 8(e)), the date specified in the Notice of
Termination, which date shall be no more than fifteen (15) days after the date
that the Notice of Termination is given;
 
(iii)           The death of the Executive;
 
(iv)           The expiration of the Employment Period;
 
(v)           If the Executive’s employment is terminated by the Company for
Cause (See Section 8(b)), the date on which a Notice of Termination is given;
and
 
(vi)           If the Executive’s employment is terminated by the Company other
than for Cause, Disability or death of the Executive, the date specified in the
Notice of Termination which date shall not be more than thirty (30) days after
the date that the Notice of Termination is given.
 
b)                     Termination for Cause.
 
                                    (1)            The Company may terminate the
Executive’s employment for Cause.  The Company shall have the option to
terminate the Executive’s employment for “cause” if the Executive: (a) pleads
guilty to or is convicted of a felony; (b) engages in grossly negligent conduct
or willful misconduct in connection with the execution of his duties under this
Agreement which materially and adversely affects the Company after written
notice by the Company to the Executive of the specific acts that form the basis
for the termination; or (c) materially fails to perform his duties under this
Agreement, provided the nonperformance continues uncorrected for a period of
thirty (30) days after written notice of such nonperformance by the Company to
the Executive specifically identifying the manner in which the Company believes
the Executive has not performed his duties. For purposes of this Section, no
act, or failure to act, on the Executive's part shall be considered “willful”
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his act or omission was in the best interests of the
Company.

Int. ________ _________
 
4

--------------------------------------------------------------------------------

 

(2)      If the Executive’s employment shall be terminated for Cause, the
Company shall pay the executive (or his successors) his unpaid Salary through
the Employment Termination Date and any Stock Options (as defined herein) which
have not vested as of the Employment Termination Date shall be terminated.
 
c)                     Termination for Disability.  The Company may terminate
the Executive’s employment because of the Disability of the Executive and
thereafter the Company shall pay to the Executive (or his successors) his unpaid
Salary through the Employment Termination Date and any Stock Options which have
not vested as of the Employment Termination Date shall be terminated.
 
d)                     Termination Upon Executive’s Death.  In the event of the
Executive’s death, the Company shall pay to the Executive’s estate any unpaid
Salary through the Employment Termination Date and any Stock Options which have
not vested as of the Employment Termination Date shall be terminated.
 
e)                    Voluntary Termination by Executive.  In the event that
Executive voluntarily terminates his employment with the Company prior to the
expiration of the Employment Period, the Company will pay the executive (or his
successors) his unpaid Salary through the Employment Termination Date and any
Stock Options (as defined herein) which have not vested as of the Employment
Termination Date shall be terminated.
 
f)                     Compensation Upon Termination other than for Cause.  If
the Company shall terminate the Executive’s employment for any reason other than
pursuant to Sections 8(b), (c) or (d), then the Company shall pay to the
Executive, on the Termination Date, his total salary for the full term (five
additional years) of his employment under this agreement, regardless of the
remaining term of this agreement, and all Stock Options shall immediately and
automatically vest on the Employment Termination Date without any further action
by the Executive.
 
Section 9.                      Stock Options.  The Company shall provide to the
Executive pursuant to the terms and conditions of the Stock Option Addendum
attached hereto options (the “Stock Options”) to purchase five hundred thousand
(500,000) shares of the Company’s common stock (the “Common Shares”) at an
exercise price of $.30 per Common Share, subject to the following vesting
schedule:
 
Number of Stock Options
Vesting Date
   
200,000 shares
September 15, 2011
   
150,000 shares
September 15, 2012
   
150,000 shares
September 15, 2013



The Company shall also provide to the Executive pursuant to the terms and
conditions of the Stock Option Addendum attached hereto options (the “Stock
Options”) to purchase five hundred thousand (500,000) shares of the Company’s
common stock (the “Common Shares”) at an exercise price of $.50 per Common
Share, subject to the following vesting schedule:
 

Int. ________ _________
 
5

--------------------------------------------------------------------------------

 
 
Number of Stock Options
Vesting Date
   
300,000 shares
September 15, 2011
   
200,000 shares
September 15, 2013



The Stock Options shall be granted under and shall be subject to the terms and
conditions of the Stock Option Addendum and the provisions thereof shall control
in the event of the termination of the Executive’s employment.  The Stock
Options shall be exercisable for five (5) years from date of grant.


Section 10.                      Certain Company Protection Provisions.  The
following provisions apply for the protection of the Company, and shall survive
indefinitely, beyond the duration of this Agreement:
 
a)                    Non-competition.  During the Restricted Period (as
hereinafter defined), the Executive shall not directly or indirectly compete
with the Company or own, manage, control or participate in the ownership,
management or control of, or be employed or engaged by or otherwise affiliated
or associated with any Competitive Business (as hereinafter defined) in any
location within a fifty (50) mile radius from any place in which the Company is
doing business as of the Employment Termination Date.  As used herein, the term
“Restricted Period” means the Employment Period and a period of six (6) months
thereafter.  As used herein, a “Competitive Business” is any other corporation,
limited liability company, partnership, proprietorship, firm, association or
other business entity which is engaged in any business from which the Company
derived any of its revenues during the twelve (12) months preceding the
Employment Termination Date or in which the Company has invested five percent
(5%) or more of its total assets as of the time in question.
 
b)                   Non-Interference.  During the Restricted Period, the
Executive shall not induce or solicit any employee of the Company or any person
doing business with the Company to terminate his or her employment or business
relationship with the Company or otherwise interfere with any such relationship.
 
c)                    Confidentiality.  The Executive agrees and acknowledges
that, by reason of the nature of his duties as an officer and employee, he will
have or may have access to and become informed of confidential and secret
information which is a competitive asset of the Company (“Confidential
Information”).  Confidential Information shall include, without limitation, any
lists of customers or subscribers, financial statistics, research data or any
other statistics and plans contained in profit plans, capital plans, critical
issue plans, strategic plans, or marketing or operation plans or other trade
secrets of the Company and any of the foregoing which belong to any person or
company but to which the Executive has had access by reason of his employment
relationship with the Company.  The Executive agrees faithfully to keep in
strict confidence, and not, either directly or indirectly, to make known,
divulge, reveal, furnish, make available or use (except for use in the regular
course of his employment duties) any such Confidential Information.  The
Executive acknowledges that all manuals, instruction books, price lists,
experiment logs or papers, information and records and other information and
aids relating to the Company’s business, and any and all other documents
containing Confidential Information furnished to the Executive by the Company or
otherwise acquired or developed by the Executive, shall at all times be the
property of the Company.  Upon the Employment Termination Date, the Executive
shall return to the Company any such property or documents which are in his
possession, custody or control, but his obligation of confidentiality shall
survive the Employment Termination Date until and unless any such Confidential
Information shall have become, through no fault of the Executive, generally
known to the trade.  The obligations of the Executive under this subsection are
in addition to, and not in limitation or preemption of, all other obligations of
confidentiality which the Executive may have to the Company under general legal
or equitable principles.
 

Int. ________ _________
 
6

--------------------------------------------------------------------------------

 
 
d)                   Remedies.  It is expressly agreed by the Executive and the
Company that these provisions are reasonable for purposes of preserving for the
Company its business, goodwill and proprietary information.  It is also agreed
that if any provision is found by a court having jurisdiction to be unreasonable
because of scope, area or time, then that provision shall be amended to
correspond in scope, area and time to that considered reasonable by a court and
as amended shall be enforced and the remaining provisions shall remain
effective.  In the event of any breach of these provisions by the Executive, the
parties recognize and acknowledge that a remedy at law will be inadequate and
the Company may suffer irreparable injury.  The Executive acknowledges that the
services to be rendered by him are of a character giving them peculiar value,
the loss of which cannot be adequately compensated for in damages.  Accordingly,
the Executive consents to injunctive and other appropriate equitable relief
without the posting of any type of bond or surety upon the institution of
proceedings therefore by the Company in order to protect the Company’s
rights.  Such relief shall be in addition to any other relief to which the
Company may be entitled at law or in equity.
 
Section 11.                      Indemnification.  As an officer of the Company,
the Executive shall be indemnified by the Company in accordance with the
indemnification provisions of the Company’s Bylaws as in effect on the date
hereof, and otherwise to the extent to which officers of a corporation organized
under the laws of Nevada may be indemnified pursuant to the Nevada Statutes, as
the same may be amended from time to time (or any subsequent statute of similar
tenor and effect), subject to the terms and conditions of such statute.
 
Section 12.                      Successors and Assigns.  Except as hereinafter
exclusively provided, the agreements, covenants, terms and provisions of this
Agreement shall bind the respective heirs, executors, administrators, successors
and assigns of the parties.  This Agreement is personal in nature and neither of
the parties hereto shall, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder, except as provided in
this Section 12.  Without limiting the foregoing, the Executive’s right to
receive payments hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, and in the event of any
attempted assignment or transfer in contravention of this Section 12, the
Company shall have no liability to pay to the purported assignee or transferee
any amount so attempted to be assigned or transferred. The Company can assign to
a Parent Corporation without consent.
 

Int. ________ _________
 
7

--------------------------------------------------------------------------------

 

Section 13.                      Notices.  All notices and other communications
that are required or may be given under this Agreement shall be in writing and
shall be delivered personally or by certified mail addressed to the party
concerned at the following addresses:
 
If to the Company:
Arcis Resources Corporation.
   
4320 Eagle Point Pkwy Suite A
   
Birmingham, Al 35242
       
With a copy to
Robert Brantl, Esq.
   
52 Mulligan Lane
   
Irvington, NY 10533
       
If to Executive:
Trevis Lyon
   
1081 Inverness Cove Way
   
Birmingham, AL 35242
 



All notices shall be effective upon receipt.


Section 14.                      Waiver:  Remedies Cumulative.  No waiver of any
right or option hereunder by any party shall operate as a waiver of any other
right or option, or the same right or option as respects any subsequent occasion
for its exercise, or of any legal remedy.  No waiver by any party of any breach
of this Agreement or of any agreement or covenant contained herein shall be held
to constitute a waiver of any other breach or a continuation of the same
breach.  All remedies provided by this Agreement are in addition to all other
remedies provided under this Agreement or applicable law.
 
Section 15.                      Governing Law:  Severability.  The various
terms, provisions and covenants in this Agreement shall be construed,
interpreted and enforced under and with reference to the laws of the State of
Nevada without reference to the conflict of laws principles of that State.  It
is the intention of the Company and the Executive to comply fully with all laws
and matters of public policy relating to employment agreements and restrictive
covenants, and this Agreement shall be construed consistently with such laws and
public policy to the extent possible.  If and to the extent any one or more
covenants, agreements, terms and provisions of this Agreement or any portion or
portions thereof shall be held invalid or unenforceable by a court of competent
jurisdiction, then such covenants, agreements, terms and provisions (or portions
thereof) shall be deemed separable from the remaining covenants, agreements,
terms and provisions of this Agreement and such holding shall in no way affect
the validity or enforceability of any of the other covenants, agreements, terms
and provisions hereof.
 
Section 16.                      Miscellaneous.  This Agreement constitutes the
entire understanding of the parties hereto with respect to the subject matter
hereof.  This Agreement may not be modified, changed or amended except in a
writing signed by each of the parties hereto.  This Agreement may be signed in
counterparts, both of which shall be deemed an original hereof.  The captions of
the several sections and subsections of this Agreement are not a part of the
context hereof, are inserted only for convenience in locating such subsections
and shall be ignored in construing this Agreement.
 

Int. ________ _________
 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the Effective Date.
 



 
EXECUTIVE:
             
/s/ Trevis M. Lyon
 
Trevis M. Lyon
             
COMPANY:
     
Arcis Resources Corporation
         
By: /s/ Kenneth A. Flatt, Jr.
 
      Kenneth A. Flatt, Jr.
 
Its: Chief Executive Officer
   




Int. ________ _________
 
9

--------------------------------------------------------------------------------

 

STOCK OPTION ADDENDUM
to
Executive Employment Agreement
between
Arcis Resources Corporation
and
Trevis Lyon




As of July 15, 2011


A Stock Option (the “Option”) is hereby granted by Arcis Resources Corporation
., a Nevada corporation (the “Company”), to Trevis Lyon (the “Optionee”) for and
with respect to the common stock of the Company, $0.001 par value per share
(“Common Stock”), subject to the following terms and conditions, and the terms
and conditions set forth in the Executive Employment Agreement (the “Employment
Agreement”) of even date herewith by and between the Company and the Optionee:


Name of Optionee:       Trevis Lyon


Number of Shares Subject to Option
500,000
500,000
Option Price Per Share
$.30
$.50
Date of Grant
July 15, 2011
July 15, 2011



1.           Grant of Option.  The Company hereby grants to the Optionee an
option to purchase from the Company the number of shares of Common Stock set
forth above.


2.           Term of Option.  The term of the Option shall be five (5)
years.  In accordance with the terms and conditions of the Employment Agreement,
the term of the Option may terminate earlier in the event the Optionee is no
longer employed by the Company.


3.           Exercise Schedule.  The Option shall become vested and exercisable
according to the following schedule:



   
Exercise Period
 
Number of Shares
     
Subject to Option
Vesting Date
Expiration Date
         
200,000/300,000
September 15, 2011
September 15, 2015
         
150,000
September 15, 2012
September 15, 2015
         
150,000/200,000
September 15, 2013
September 15, 2015

 
If, however, the Executive is terminated pursuant to Section 8(a)(2)(vi) (other
than for cause, disability or death) of the Employment Agreement, then all
Options shall immediately and automatically vest on the Employment Termination
Date (as defined in the Employment Agreement) without any further action by the
Optionee.  In addition, if the Company’s gross sales revenue for any fiscal year
equals $100,000,000 or more, then all Options shall immediately and
automatically vest on the last day of such fiscal year.

Int. ________ _________
 
10

--------------------------------------------------------------------------------

 
 
4.           Registration Rights.


(a)           Demand Registration.  NONE.
 
(b)           Piggy-back Registration.  If the Company at any time proposes to
register any of its securities under the Act or pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”), collectively referred to as
the “Securities Acts,” whether or not for sale for its own account, it will each
such time give prompt written notice to the Optionee of its intention to do so
(the “Registration Notice”).  Upon the written request of the Optionee, made
within fifteen (15) business days after the receipt of the Registration Notice,
the Company shall use its best efforts to effect the registration under the
Securities Act of such amount of the Option Shares as the Optionee requests, by
inclusion of such Option Shares in the registration statement that relates to
the securities which the Company proposes to register, provided that if, at any
time after giving the Registration Notice and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason either not to register or to delay registration
of such securities, the Company may, at its election, give written notice of
such determination to the Optionee (the “Refusal Notice”) and, thereupon, (i) in
the case of a determination not to register, shall be relieved of its obligation
to register the Option Shares in connection with such terminated registration
(but not from its obligation to pay the Registration Expenses (as defined
herein) in connection therewith), and (ii) in the case of a determination to
delay registering, shall be permitted to delay registering the Option Shares,
for the same period as the delay in registering such other securities.
 
(c)           Registration Expenses.  The Company shall pay all Registration
Expenses (as defined herein) in connection with each registration of the Option
Shares to this Section 4.  For the purposes hereof, the phrase “Registration
Expenses” shall include all expenses incident to the Company’s performance of,
or compliance with, this Section 4, including, without limitation, (i) all
registration, filing and NASD fees, (ii) all fees and expenses of complying with
securities or blue sky laws, (iii) all printing expenses, (iv) the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or "cold comfort"
letters required by or incident to such performance and compliance, (v) the fees
and disbursements of any one counsel and any one accountant retained by the
Optionee, (vi) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Option Shares being
registered if the Company desires such insurance, and (vii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding underwriting discounts and commissions and transfer
taxes, if any.
 
(d)           Cashless Exercise.  In lieu of complying with any request by the
Optionee for registration hereunder, the Company may afford the Optionee the
right to effect a cashless exercise of the Option on standard terms for cashless
exercise.
 

Int. ________ _________
 
11

--------------------------------------------------------------------------------

 

 (e)           Survival.  Notwithstanding anything to the contrary contained
herein, the provisions of this Section 4 shall survive the Employment
Termination Date (as defined in the Employment Agreement) for a period of two
(2) years.
 
5.           Acceptance by the Optionee.  The exercise of the Option is
conditioned upon the acceptance by the Optionee of the terms and conditions set
forth herein as evidenced by his execution of this agreement and the return of
an executed copy hereof to the address set forth in Section 5 hereof.


6.           Notice of Exercise.  Written notice of an election to exercise any
portion of the Option, specifying the portion thereof being exercised, shall be
delivered by personal delivery or by certified mail, return receipt requested,
by the Optionee to:


Arcis Resources Corporation
4320 Eagle Point Pkwy Suite A
Birmingham, Al 35242
Attn:  Trevis Lyon, President and Chief Operating Officer


7.           Exercise; No Transfer of Option.  The Option may be exercised only
by the Optionee during his lifetime and may not be transferred other than by
will or the applicable laws of descent or distribution.  The Option shall not
otherwise be transferred, assigned, pledged or hypothecated for any purpose
whatsoever and is not subject, in whole or in part, to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge or hypothecation or
other disposition of the Option, other than in accordance with the terms set
forth herein, shall be void and of no effect.
 
8.           Manner of Exercise.  The Option shall be exercised by written
notice to the Company prior to the expiration of the Option.  The Option Price
Per Share upon exercise of the Option shall be paid in full in cash by the
Optionee or payment in accordance with a cashless exercise program under which
the Option Shares may be issued directly to the Optionee’s broker or dealer upon
receipt by the Company of irrevocable instructions to that effect


9.           Effect on Employment.  The Option does not confer on the Optionee
any right to employment by the Company, nor does it interfere in any way with
(i) any right which the Company may have to terminate the employment or alter
the duties of the Optionee at any time; or (ii) any right which the Optionee may
have to terminate his employment at any time.


10.           Cancellation; Change.  In the event the Option shall be exercised
in whole, this agreement shall be surrendered to the Company for
cancellation.  In the event the Option shall be exercised in part, or a change
in the number of designation of the Common Stock shall be made, this agreement
shall be delivered by the Optionee to the Company for the purpose of making
appropriate notation thereon, or of otherwise reflecting, in such manner as the
Company shall determine, the partial exercise or the change in the number or
designation of the Common Stock.


11.           Nevada Law Governs.  The Option and this agreement shall be
construed, administered and governed in all respects under and by the laws of
the State of Nevada without regard to conflicts of laws principles thereof.

Int. ________ _________
 
12

--------------------------------------------------------------------------------

 




 
ARCIS RESOURCES CORPORATION
     
By: _______________________________
 
     Kenneth Flatt Jr, Chief Executive Officer



The undersigned hereby accepts the foregoing Option and the terms and conditions
hereof.



 
__________________________________
 
Trevis M. Lyon

 
 
Int. ________ _________


13

--------------------------------------------------------------------------------